
	
		III
		112th CONGRESS
		1st Session
		S. RES. 255
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Rockefeller (for
			 himself, Mr. Alexander, and
			 Mr. Levin) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating October 8, 2011, as
		  National Chess Day to enhance awareness and encourage students
		  and adults to engage in a game known to enhance critical thinking and
		  problem-solving skills.
	
	
		Whereas there are more than 76,000 members of the United
			 States Chess Federation (referred to in this preamble as the
			 Federation), and unknown numbers of additional people in the
			 United States who play the game without joining an official
			 organization;
		Whereas approximately 1/2 of the
			 members of the Federation are scholastic members, and many of the scholastic
			 members join by the age of 10;
		Whereas the Federation is very supportive of the
			 scholastic programs and sponsors a Certified Chess Coach program that provides
			 the coaches involved in the scholastic programs training and ensures schools
			 and students can have confidence in the programs;
		Whereas many studies have linked chess programs to the
			 improvement of student scores in reading and math, as well as improved
			 self-esteem;
		Whereas the Federation offers a school curriculum to
			 educators to help incorporate chess into the school curriculum;
		Whereas chess is a powerful cognitive learning tool that
			 can be used to successfully enhance reading and math concepts; and
		Whereas chess engages students of all learning styles and
			 strengths and promotes problem-solving and higher-level thinking skills: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates
			 October 8, 2011, as National Chess Day; and
			(2)encourages the
			 people of the United States to observe National Chess Day with
			 appropriate programs and activities.
			
